DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2022 was filed after the mailing date of the Notice of Allowance on 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The references presented within the IDS dated 07/29/2022, does not affect the previous allowability of the claims.
Claims 1-10 and 12-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Koybasi et al. (Electrical Characterization and Preliminary Beam Test Results of 3D Silicon CMS Pixel Detectors, IEEE TRANSACTIONS ON NUCLEAR SCIENCE, VOL. 58, no. 3, June 2011)(hereinafter known as Koybasi)(This reference was presented in Applicant’s IDS dated 07/29/2022)
With regards to claim 1, 20 and 31, Koybasi discloses a radiation detector (Abstract; 3D detectors) and method, comprising:
an electronics layer comprising a set of electric contacts (Fig. 5; bump bonds);
a radiation absorption layer configured to absorb radiation (Fig. 5; sensor);
a first set of electrodes and a second set of electrodes (Fig. 1; p+ and n+ electrodes), wherein the first set of electrodes and the second set of electrodes extend into the radiation absorption layer in a direction of thickness thereof (Fig. 1);
wherein the electronics layer and the radiation absorption layer are bonded such that the first set of electrodes are electrically connected to the electric contacts and the second set of electrodes are electrically connected to the electric contacts (Fig. 5);
wherein the radiation detector further comprises an insulating layer at a surface of the radiation absorption layer distal from the electronics layer (Fig. 5; support wafer);
wherein the first set of electrodes and the second set of electrodes are attached to the support layer (pg. 1316., 11. DESCRIPTION OF 3D CMS PIXEL MODULES AND THEIR PRODUCTION)
Koybasi teaches that the sensor overhangs the end of the very high density interconnect (VHDI) in order to allow access to make a wirebond connection to the sensor HV (High Voltage) bias bond pad (pg. 1317, column 1, 2ND para.). Koybasi does not specifically disclose a first set of electric contacts and a second set of electric contacts, a first set of electrodes and a second set of electrodes, wherein the first set of electrodes and the second set of electrodes are interdigitated, and wherein the electronics layer and the radiation absorption layer are bonded such that the first set of electrodes are electrically connected to the first set of electric contacts and the second set of electrodes are electrically connected to the second set of electric contacts.
	With regards to claim 20, the prior art of record does not specifically teach or fairly suggest, a method comprising of obtaining a substrate with an insulating layer and a semiconductor layer attached to the insulating layer; forming a first set of electrodes and a second set of electrodes from the semiconductor layer by etching the semiconductor layer through its entire thickness; introducing semiconductor particles among the first set of electrodes and the second set of electrodes; bonding the semiconductor layer with an electronics layer comprising a first set of electric contacts and a second set of electric contacts, such that the first set of electrodes are electrically connected to the first set of electric contacts and the second set of electrodes are electrically connected to the second set of electric contacts.
With regards to claim 31, the prior art of record does not specifically teach or fairly suggest, a radiation detector, comprising a first set of electrodes and a second set of electrodes, wherein the first set of electrodes and the second set of electrodes are interdigitated and extend into the radiation absorption layer in a direction of thickness thereof and wherein the second set of electrodes are cylindrical in shape or prismatic in shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884